DETAILED ACTION
This communication is in response to the request for continued examination filed 12 May 2022 (submission dated 31 March 2022).
The claims submitted 31 March 2022 were previously entered.
Claims 1-20 are currently pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.
 
Response to Arguments
Regarding the priority to application 60/820701: MPEP 2163(II)(A)(3)(b) indicates that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation’.” (emphasis added)
Examiner will address each priority argument:
(claims 1 and 20) “said request including a digital security encryption known only to the first party and the second party;”
Examiner is persuaded by Applicant’s arguments relating to these limitations and agrees that these limitations find support in application 60/820701.
all steps reciting a “bid;”
As used in the claims, a bid originates with the entity providing the alternate offers (i.e., secondary vendor) and is received by the first party (i.e., facilitator). It is also understood that such a bid, if it were to be accepted, would result in an agreement between the secondary vendor and facilitator. 
As used in the specification of application 60/820701, an alternate offer flows from a secondary vendor to a facilitator and is then presented to the user who may select from multiple offers. It is understood that such an offer, if it were to be accepted, would result in an agreement between the secondary vendor and the user. 
These is no indication in the specification of application 60/820701 that a bid/offer (which would result in an agreement between the secondary vendor and facilitator) passes between the secondary vendor/offer provider and the facilitator. In Fig. 1 of application 60/820701, neither 130 nor 128 indicate a bid/offer is made wherein the secondary vendor/offer provider is asking that the facilitator utilize their offer (noun) in exchange for payment. The offers discussed in the priority application would all result in an agreement between the secondary vendor and the user. The priority application does not support or require offers which would result in an agreement between the secondary vendor and the facilitator.
Examiner is not persuaded that application 60/820701 supports a “bid” as claimed. Further, a “bid” as claimed is not required by the invention of application 60/820701 as set forth in MPEP 2163(II)(A)(3)(b).
all steps reciting a placement determined according to the placement attribute
As used in the claims, a placement attribute originates with the entity providing the alternate offers (i.e., secondary vendor) and flows with the bid to the first party (i.e., facilitator). While Examiner agrees that placements are supported in the priority application, placement according to placement attributes, as claimed, is not supported. Placement attributes, as claimed, are not required by the invention of application 60/820701 as set forth in MPEP 2163(II)(A)(3)(b).
(claims 1 and 20) “a transition from the site of the second party to the alternate platform;”
Examiner is persuaded by Applicant’s arguments relating to these limitations and agrees that these limitations find support in application 60/820701.
 (claim 18) “the second party credit is not disclosed to the user, said request including a digital security encryption known only to the first party and the second party;”
Examiner is persuaded by Applicant’s arguments relating to these limitations and agrees that these limitations find support in application 60/820701.
Regarding 35 USC § 101, Applicant argues that the claims recite at least one step that cannot be practically performed in the human mind. Examiner has not indicated that the recited step could be performed in the human mind. As shown in the rejection below, the claims fall into the certain methods of organizing human activity grouping, not the mental processes grouping.
Regarding 35 USC § 102 and 103, Applicant’s arguments focus on the priority issues relating to Charlton. As indicated above, the present claims do not receive the benefit of the priority application. Charlton is prior art.
Examiner acknowledges Applicant’s remarks relating to double patenting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claims recite the concept of allowing a user to gain access to a product or service of one entity by providing something of value (e.g., payment, personal information, etc.) to a second entity in exchange for a product or service of the second entity. Offers from the second entity are provided to the user as alternative payment offers. This concept falls into the certain methods of organizing human activity grouping including marketing or sales activities or behaviors and managing interactions between people.
The mere nominal recitation of generic computer components does not take the claim limitations out of the certain methods of organizing human activity grouping.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a personal computing device, a processor, an electronic display, a mobile device, and a server (claims 1-17), a memory and processor, (claims 18 and 19), and a computer-readable medium, a personal computing device, an electronic display, a mobile device, and a server (claim 20) and includes no more than mere instructions to apply the exception using these generic computer components. The computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,664. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2008/0071619 (“Charlton”).

Regarding Claims 1, 18, and 20, Charlton teaches a computerized method of electronic commerce, wherein a user is engaged with a primary offer of a second party on a personal computing device for facilitating bidding for placement of alternate offers in an alternative payment platform comprising: presenting for the second party, from a processor of a first party via an electronic display of the personal computing device, the primary offer of the second party on a site of the second party in response to a request from the processor to the second party, said request including a digital security encryption known only to the first party and the second party, said first party being different from the second party; presenting, from the processor of the first party, via the electronic display of the mobile device alternate offers to pay for the primary offer wherein a fulfillment of any one of the alternate offers which were presented entitles the user to receive the primary offer; establishing, via a computer server, a credit for the primary offer to be paid by the first party to the second party, the credit including a fixed cost related to a retail cost and a variable portion determined when one of the alternate offers is fulfilled; receiving, by the processor of the first party, a bid at the alternative payment platform for an opportunity to present on the GUI one of the alternate offers for selection by the user, wherein the bid is associated with a placement attribute for a presentation of the one of the alternate offers; presenting, from the processor of the first party via the electronic display of the mobile device, the one of the alternate offers with a placement determined according to the placement attribute with graphical user interface (GUI) elements within an overall appearance that it was the second party who presents the one of the alternate offers to the user, wherein GUI elements including a selection element for selection by the user to engage in the alternate offers, said selection element triggering a transition from the site of the second party to the alternate payment platform and causing additional (GUI) elements to be displayed from the alternate payment platform on the electronic display, said the additional GUI elements interacting with the user as an indication to acquire the primary offer via the alternate payment platform through the one of the alternate offers; receiving, at the server, the indication of the user's fulfillment of the one of the alternate offers; and paying the credit from the processor of the first party to the second party for the primary offer (See Fig. 1 and associated [0030]-[0033] wherein the customer can be directed to a particular format to complete the offer. Upon completion of the offer, the customer can again be given the opportunity to select a second.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 7, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 7,702,577 (“Dickelman”).

Regarding Claims 2, 7, 9, and 11, Charlton does not expressly teach, but Dickelman teaches offers, preference, and location (see Fig. 4 and associated paragraphs).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2005/0040230 (“Swartz”).

Regarding Claim 13, Charlton does not expressly teach the placement attribute is associated with a size of the presentation of the alternate offer.
However, Swartz teaches the placement attribute is associated with a size of the presentation of the alternate offer (see [0128]-[0157]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 14, Charlton does not expressly teach the placement attribute is associated with a duration of presentation of the alternate offer.
However, Swartz teaches the placement attribute is associated with a duration of presentation of the alternate offer (see [0128]-[0157]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Swartz. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 4, 6, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2008/0183559 (“Frazier”).

Regarding Claims 3, 4, 6, and 15, Charlton does not expressly teach, but Frazier teaches demographics and exclusivity (see [0024], [0027], [0028]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Frazier. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charlton in view of U.S. 2003/0225630 (“Kakuta”).

Regarding Claims 5, 12, 16, and 17, Charlton does not expressly teach, but Kakuta teaches history and auctions (see [0079], [0080], [0087]).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Charlton and Frazier. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688